Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment to the Claims filed on 08/18/2022 is entered.
The Preliminary Amendment to the Specification filed on 08/18/2022 is entered.

	This is the First Office Action on the Merits of US 16/921,491 filed on 07/06/2020 which is DIV of 15/526,971 filed on 05/15/2017 (now US Patent 10,752,674) which is a 371 of PCT/IB2015/058777 filed on 11/13/2015 and claims foreign priority benefit of INDIA 5767CHE2014 filed on 11/15/2014.

	Claims 3, 6, 8, 14-16, 18, and 25-26 are cancelled.
Claims 1, 2, 4, 5, 7, 9-13, 17, 19-24, and 27 are pending and examined.
Claims 1, 2, 4, 5, 7, 9-13, 17, 19-24, and 27 are allowed.

Information Disclosure Statement
	The IDS statements filed on 07/20/2020 and 09/01/2020 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,267,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a CRISPR RNA (cRNA) of a CRISPR system, where the crRNA is SEQ ID NO: 38 or SEQ ID NO: 40.
The terminal disclaimer over US Patent 11,267,899 is approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658